Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered October 29, 2002, convicting him of the criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his waiver of his right to counsel and decision to proceed pro se was voluntarily and intelligently made. The Supreme Court repeatedly warned the defendant about the dangers and disadvantages of proceeding pro se (see People v Slaughter, 78 NY2d 485 [1991]), and the record as a whole demonstrates that the defendant was fully aware of those dangers (see People v Providence, 2 NY3d 579 [2004]).
The Supreme Court properly denied the defendant’s request for a continuance to secure the presence of a witness. The defendant failed to show that the witness would offer material, noncumulative, and nonspeculative testimony (see People v Daniels, 128 AD2d 632 [1987]).
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]). Schmidt, J.P., Santucci, Mastro and Lifson, JJ., concur.